Dear Mr. Jordan:
Your request for an opinion of the Attorney General has been referred to the undersigned for research and reply. You inquire whether an assistant city attorney who prosecutes state crimes in New Orleans Municipal and Traffic Court is prohibited from defending a criminal prosecution in state district court.
In State v. Mitchell, 356 So.2d 974 (La. 1978), this same question was addressed.  The law clearly prohibits a district attorney or his assistant from defending or assisting in the defense of any criminal prosecution. La. Const. art. 5, s 26(C); La. Code Crim.P.art. 65. Where the prosecution is in a city court, the prosecuting officer of that court is considered a district attorney and is thus included within that prohibition. La. Code Crim.P.art. 934(5).   However, the prosecuting officer of a city court is not included within the definition of district attorney for purposes of prosecutions in courts other than a city court and, therefore, is not included within the prohibition. Hence, the assistant city prosecutor is not prohibited from defending a criminal prosecution in the state district court.
Therefore, it is the opinion of the Attorney General that an assistant city attorney who prosecutes state crimes in New Orleans Municipal and Traffic Court is prohibited from defending a criminal prosecution in New Orleans Municipal and Traffic Courts. However, the assistant city attorney is not prohibited from defending a criminal prosecution in state district court.
I trust this information is helpful to you. If this office may be of further assistance to you, please do not hesitate to contact me.
Very truly yours,
Charles C. Foti, Jr.
Attorney General
____________________________
By:  Burton P. Guidry
Assistant Attorney General
BPG/sh/jy